Exhibit 10-q-3

For Persons With a Change of Control Agreement

ROCKWELL COLLINS, INC.

PERFORMANCE AWARDS AGREEMENT

[Date]

 

Target Cash Performance Unit:

   __________

Target Performance Shares:

                            shares of Company Common Stock

PERSONAL AND CONFIDENTIAL

[Name]

Personnel Number:                 

Dear                 :

We are pleased to confirm that, as a key employee of Rockwell Collins, Inc. and
its subsidiaries (“Rockwell Collins” or the “Company”), you have been granted
the following two performance awards (collectively, the “Performance Awards”)
pursuant to this agreement (this “Agreement”) and under the Rockwell Collins
2006 Long-Term Incentives Plan, as amended (the “Plan”):

 

  •   Performance Unit denominated in cash and based on the target cash amount
stated above

 

  •   Performance Shares denominated in shares of Common Stock of the Company
and based on the target shares stated above

Any payout of your Performance Awards is based on the achievement by Rockwell
Collins of the goals for Cumulative Sales and Return on Sales for its fiscal
years of              through              [covering three fiscal years] (the
“Performance Period”) as set forth in the matrix attached as Exhibit A (the
“Matrix”). Any payout based on performance pursuant to the Matrix is to be
further adjusted based on Shareowners Return as specified below. The terms and
conditions of these Performance Awards are as set forth in more detail below.

1. Confirmation of Award. Together with any letter transmitting this document to
you, this Agreement confirms your award in accordance with the terms as set
forth herein.

 

1



--------------------------------------------------------------------------------

2. Amount Payable Pursuant to Awards. Subject to the provisions of this
Agreement, the cash and/or share amounts payable to you pursuant to your
Performance Awards shall be determined as follows:

(a) The percentage of target awards earned will be the percentage found at the
intersection in the Matrix of the final results achieved for Cumulative Sales
and for Return on Sales for the Performance Period (as determined pursuant to
paragraph 3).

(b) If the final results achieved for the Performance Period fall between the
levels of performance specified in the Matrix, the percentage of target awards
payable will be interpolated consistent with the range in which the Cumulative
Sales and Return on Sales falls as conclusively determined by the Committee (as
defined below).

(c) No amount shall be payable for the Performance Period if the Cumulative
Sales or Return on Sales (as determined pursuant to paragraph 3) for the
Performance Period is less than the minimum level for the Performance Period as
indicated in the Matrix.

(d) The payments as determined for achievement against goals for Cumulative
Sales and for Return on Sales for the Performance Period will be further
adjusted for the Company’s Shareowners Return (TSR) performance (as determined
pursuant to paragraph 3) relative to the 10 peer companies listed on Exhibit B.
If relative performance is among the top 3 of the peer companies, the payments
will be adjusted upward by 20%. If relative performance is among the lowest 3 of
the peer companies, the payments will be reduced by 20%. If the relative
performance is not one of the top 3 companies or one of the lowest 3 companies,
it will be deemed to be in the middle group of companies and there will be no
adjustment.

Subject to the provisions of this Agreement, including your ability to defer
payment under this Agreement in accordance with paragraph 16, the amount payable
to you pursuant to the Performance Awards with respect to the Performance Period
shall be paid in a lump sum of cash and/or Common Stock, less applicable taxes,
by Rockwell Collins as soon as practicable after the end of the Performance
Period and after receipt of the accountant’s letter for the Performance Period
pursuant to paragraph 14, but in no event later than the March 15th immediately
following the end of the Performance Period. The Performance Awards represent
the Company’s unfunded and unsecured promise to pay cash and/or issue shares of
Common Stock at a future date, subject to the terms of this Agreement and the
Plan. You have no rights under the Performance Awards or this Agreement other
than the rights of a general unsecured creditor of the Company. Until the
distribution of any Common Stock after vesting is evidenced in book entry form
at the transfer agent (or a stock certificate is issued), you shall not have,
with respect to the Performance Awards, rights to vote or receive dividends or
any other rights as a shareowner.

 

2



--------------------------------------------------------------------------------

3. Definitions and Determination of Financial Performance. “Cumulative Sales”
means, for the Performance Period, the total Sales as reported by the Company in
its audited financial statements. “Return on Sales” means, for the Performance
Period, the rate determined by dividing Net Income by Sales. Both Net Income and
Sales will be the three year cumulative values as reported in the Company’s
audited financial statements after adjusting for extraordinary income and
expense items. The foregoing definitions and measures will exclude the base Net
Income and Sales of acquisitions and divestitures that involve at least 1% of
Sales but less than 10% of Sales, however, such definitions and measures will
include post-acquisition growth related to these acquisitions. With respect to
acquisitions that involve at least 1% of Sales but less than 10% of Sales, Net
Income will also be adjusted for “fair value” expenses of the acquisition
including investment banker charges, amortization of intangibles, physical
property step-ups, and imputed interest on the acquisition value. The Committee
reserves its discretion pursuant to paragraph 11 below to make necessary or
appropriate adjustments to the definitions and measures or otherwise for
acquisitions, divestitures and other matters referenced in paragraph 11.

“Shareowners Return” or “TSR” is measured by adding (i) the total stock price
growth for the Performance Period, measured by comparing the average stock price
during October              [the first year of the Performance Period] to the
average stock price during September              [the last year of the
Performance Period], and (ii) dividends paid, measured as if reinvested in stock
at the payment date. In the event of substantial changes causing an inability to
calculate Shareowners Return for one or more of the peer companies listed on
Exhibit B (or in the event of spinoffs or similar transactions causing a peer
company to split into two or more peer companies), the list of peer companies
shall be adjusted accordingly to take such events into account and the new group
of peer companies shall for purposes of paragraph 2(d) be divided into a top,
middle and lowest third; provided, however, that if such new group of peer
companies is not equally divisible into three parts, then the excess number of
peer companies shall be assigned to the middle third.

In connection with the receipt of the accountant’s letter for the Performance
Period pursuant to paragraph 14, the committee of the Board of Directors of
Rockwell Collins administering the Plan (which committee is herein called the
“Committee” and which, on the date hereof, is the Compensation Committee) shall
determine the Cumulative Sales, Return on Sales and the Shareowners Return
results and ranking for the Performance Period after taking into account any
adjustment as contemplated in paragraph 11.

4. Payment of Performance Unit Award Denominated in Cash. The Performance Unit
denominated in cash is payable in cash and/or in Common Stock of the Company.
The Committee will determine whether payment will be made in Common Stock and
whether such payment in Common Stock will be automatic or elected at the
discretion of each recipient. The number of shares of Common Stock of the
Company to be issued pursuant to the payment made in the form of Common Stock
for this Performance Unit denominated in cash is to be determined by dividing
(1) the payment amount, net of income tax withholdings (which withholdings are
to be paid in cash), to be paid in the form of Common Stock of the Company by
(2) the Fair Market Value (as defined in the Plan) of the Common Stock of the
Company on the day immediately preceding the payout date for the Performance
Unit.

 

3



--------------------------------------------------------------------------------

5. Payment of Performance Shares Denominated in Shares of Common Stock. The
Performance Shares denominated in shares of Common Stock are payable in shares
of the Company’s Common Stock; provided, however, that the Committee may, in its
sole discretion, make a cash payment equal to the Fair Market Value of shares of
Common Stock otherwise required to be issued. The Company may issue shares of
Common Stock in book entry form in connection with the payout of Performance
Awards. In lieu of fractional shares the Company may determine, in its sole
discretion, to pay cash or to round such shares to the closest whole number. The
future value of the shares of Common Stock underlying the Performance Award is
unknown and cannot be predicted with certainty.

6. Transferability of Award. The Performance Awards shall not be transferable by
you except by will or by the laws of descent and distribution.

7. Termination of Employment for Death or Disability. If your employment by the
Company terminates during the Performance Period by reason of your death,
disability or retirement under a retirement plan of the Company, you will
continue to be eligible to receive a payment, if any, that would otherwise be
payable pursuant to paragraph 2, but any such amount shall be pro rated for the
portion of the Performance Period that elapsed prior to this termination of
employment.

8. Termination of Employment for Other Reasons. Except as otherwise provided in
paragraphs 10 through 13, if your employment by the Company terminates during
the Performance Period other than by reason of your death, disability, or
retirement under a retirement plan of the Company, you will not be entitled to
any payment pursuant to paragraph 2 with respect to the Performance Period.

9. Forfeiture of Award for Detrimental Activity. If you engage in detrimental
activity (as defined in this paragraph 9) at any time (whether before or after
termination of your employment), you will not be entitled to any payment
hereunder and you will forfeit all rights with respect to the Performance Awards
under this Agreement. For purposes of this paragraph 9, “detrimental activity”
shall mean willful, reckless or grossly negligent activity that is determined by
the Committee to be detrimental to or destructive of the business or property of
the Company. Any such determination of the Committee shall be final and binding
for all purposes. Notwithstanding the foregoing, no payment hereunder shall be
forfeited or become not payable by virtue of this paragraph 9 on or after the
date of a Change of Control (as defined in the Plan) unless the “Cause” standard
set forth in paragraph 12(b) is satisfied.

10. Transfer of Employment; Leave of Absence. For the purposes of this
Agreement, (a) a transfer of your employment from Rockwell Collins to a
subsidiary or vice versa, or from one subsidiary of Rockwell Collins to another,
without an intervening period, shall not be deemed a termination of employment,
and (b) if you are granted in writing a leave of absence, you shall be deemed to
have remained in the employ of Rockwell Collins or a subsidiary of Rockwell
Collins during such leave of absence. If

 

4



--------------------------------------------------------------------------------

your level of employment changes, the Company may adjust your target payment
hereunder to pro rate the portion of the Performance Period that elapses
(i) prior to the change in employment status at the old target payment level and
(ii) after the change at the new target payment level, if any. Any promotion to
the ranks of “Designated Senior Executive” requires Committee action to adjust
the target payment hereunder. Notwithstanding anything in this paragraph 10 to
the contrary, to the extent that your Performance Awards are subject to Internal
Revenue Code Section 409A, as amended from time to time, including any proposed
and final regulations and other guidance issued thereunder by the Department of
the Treasury and/or the Internal Revenue Service (collectively, “Section 409A”)
and you are entitled to payment under the Performance Awards upon a termination
of employment, Section 409A’s definition of “separation of service,” including
its rules on leaves of absences, will be used to determine the date on which you
actually terminate employment.

11. Adjustments. (a) Adjustments (which may be increases or decreases) may be
made by the Committee in the Cumulative Sales and Return on Sales as well as in
the Shareowners Return and list of peer companies, to take into account changes
in law and accounting and tax rules and to make such adjustments as the
Committee deems necessary or appropriate to reflect the inclusion or exclusion
of the impact of extraordinary or unusual items, events or circumstances,
including, without limitation, acquisitions or divestitures by or other material
changes in the Company or peer companies, provided that no adjustment shall be
made which would result in an increase in your compensation if your compensation
is subject to the limitation on deductibility under Section 162(m) of the
Internal Revenue Code, as amended, or any successor provision, for the year with
respect to which the adjustment occurs.

(b) In the event of any change in or affecting the outstanding shares of Common
Stock of the Company by reason of a stock dividend or split, merger or
consolidation, or various other events, adjustments will be made as appropriate
in connection with the Performance Awards as contemplated in the Plan.

(c) Subject to the provisions of paragraph 12, the determination of the
Committee as to the terms of any adjustment made pursuant to this paragraph 11
shall be binding and conclusive upon you and any other person or persons who are
at any time entitled to receipt of any payment pursuant to the award.

12. Change of Control. (a) Notwithstanding any other provision of this Agreement
to the contrary, in the event that during the Performance Period your employment
is terminated on or after a Change of Control (as defined in the Plan) (i) by
the Company other than for Cause (as defined in paragraph 12(b)) or (ii) by you
for Good Reason (as defined in paragraph 12(c)), your award shall become
nonforfeitable and shall be paid out on the date your employment is so
terminated, but subject to your ability to defer payment under this Agreement in
accordance with paragraph 16, as if the Performance Period hereunder had been
completed or satisfied and as if the Cumulative Sales and Return on Sales as
well as TSR for the Company for the Performance Period were sufficient to enable
a payment to you pursuant to paragraph 2 of the amount that is equal to your
target awards set forth on the first page of this letter

 

5



--------------------------------------------------------------------------------

multiplied by the greater of (Y) 100% and (Z) the average actual percentage
payout for the Company’s long-term incentive performance awards for the prior
three completed performance periods (or the average of two performance periods
if three performance periods have not been completed), not to exceed the maximum
allowed in the cycle being paid.

(b) For purposes of paragraphs 9 and 12(a), termination for “Cause” shall mean:

(i) your willful and continued failure to perform substantially your duties with
the Company or one of its affiliates (other than any such failure resulting from
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to you by the Board or the Chief Executive
Officer of the Company which specifically identifies the manner in which the
Board or the Chief Executive Officer of the Company believes that you have not
substantially performed your duties, or

(ii) your willful engaging in illegal conduct or gross misconduct which is
materially and demonstrably injurious to the Company.

For purposes of this provision, no act or failure to act, on the part of you,
shall be considered “willful” unless it is done, or omitted to be done, by you
in bad faith or without reasonable belief that your action or omission was in
the best interests of the Company. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or upon the
instructions of the Chief Executive Officer or a senior officer of the Company
or based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by you in good faith and in the best
interests of the Company. The cessation of your employment shall not be deemed
to be for Cause unless and until there shall have been delivered to you a copy
of the resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board at the meeting of the Board
called and held for such purpose (after reasonable notice is provided to you and
you are given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, you are guilty of
the conduct described in subparagraph (i) or (ii) above, and specifying the
particulars thereof in detail.

(c) For purposes of this Agreement, “Good Reason” shall mean:

(i) the assignment to you of any duties inconsistent in any respect with your
position (including status, offices, titles and reporting requirements),
authority, duties or responsibilities generally in effect prior to any Change of
Control, or any other action by the Company which results in a diminution in
such position, authority, duties or responsibilities, excluding for this purpose
an isolated, insubstantial and inadvertent action not taken in bad faith and
which is remedied by the Company promptly after receipt of notice thereof given
by you;

(ii) any failure by the Company to maintain your compensation at a level
consistent with that generally in effect prior to any Change of Control, other
than an isolated, insubstantial and inadvertent failure not occurring in bad
faith and which is remedied by the Company promptly after receipt of notice
thereof given by you;

 

6



--------------------------------------------------------------------------------

(iii) the Company’s requiring you to be based at any office or location other
than as provided on the day preceding the Change of Control hereof or the
Company’s requiring you to travel on Company business to a substantially greater
extent than required immediately prior to the Change of Control;

(iv) any purported termination by the Company of your employment otherwise than
for Cause; or

(v) any failure by the Company to comply with and satisfy Section 19(b) of this
Agreement.

For purposes of this paragraph 12(c), any good faith determination of “Good
Reason” made by you shall be conclusive. Anything in this Agreement to the
contrary notwithstanding, a termination by you for any reason during the 30-day
period immediately following the first anniversary of the Change of Control (the
“Thirteenth Month Election”) shall be deemed to be a termination for Good Reason
for all purposes of this Agreement. Notwithstanding the provisions of
Section 12(a) to the contrary, you shall be entitled to only 50% of the amount
otherwise provided in Section 12(a) in the event you terminate employment for
Good Reason based on the Thirteenth Month Election.

(d) Notwithstanding any other provision of this Agreement to the contrary, if a
Change of Control (as defined in the Plan) occurs during the Performance Period
the Cumulative Sales and Return on Sales for the Company for the Performance
Period shall be deemed to be not less than the 100% level set forth in the
attached Matrix and the Company’s Shareowners Return shall be deemed to rank
among the top 3 of the peer companies. Notwithstanding anything to the contrary
in this Agreement (except to the extent that paragraph 12(a) provides for an
earlier payment upon a termination of employment or you defer payment under this
Agreement in accordance with paragraph 16), if a Change of Control occurs during
the Performance Period, the payment date for your Performance Awards will be
deemed to be November 2009.

13. Divestiture. In the event that your principal employer is a subsidiary of
Rockwell Collins, it is possible that your principal employer may cease to be a
subsidiary of Rockwell Collins during the Performance Period (the date of such
cessation is herein called the Divestiture Date). If your Performance Awards
(a) are forfeitable at the time of the Divestiture Date such that your
Performance Awards are not then subject to Section 409A, or (b) are
nonforfeitable at the time of the Divestiture Date such that your Performance
Awards are then subject to Section 409A and the divestiture of your principal
employer at that time constitutes a “change in control event” that meets the
requirements of Section 409A, then your Performance Awards shall become
nonforfeitable (to the extent not already nonforfeitable) and shall be paid out
on the Divestiture Date (x) as if the Performance Period hereunder had been
completed or satisfied and as if the Cumulative Sales and Return on Sales as
well as TSR for the Company for the Performance Period were sufficient to enable
a payment to you

 

7



--------------------------------------------------------------------------------

pursuant to paragraph 2 of the amount that is equal to 100% of your target
awards set forth on the first page of this letter, but (y) pro rated for the
portion of the Performance Period that elapsed prior to the Divestiture Date,
all as conclusively determined by the Committee. If your Performance Awards are
nonforfeitable at the time of the Divestiture Date such that your Performance
Awards are then subject to Section 409A, but the divestiture of your principal
employer at that time does not meet the requirements of a “change in control
event” under Section 409A, then your Performance Awards shall become
nonforfeitable (to the extent not already nonforfeitable) on the Divestiture
Date and shall be paid out in November 2009 (x) as if the Cumulative Sales and
Return on Sales as well as Shareowners Return for the Company for the
Performance Period were sufficient to enable a payment to you pursuant to
paragraph 2 of the amount that is equal to 100% of your target awards set forth
on the first page of this letter, but (y) pro rated for the portion of the
Performance Period that elapsed prior to the Divestiture Date, all as
conclusively determined by the Committee.

14. Accountant’s Letter. As soon as practicable after the end of the Performance
Period, the Committee shall obtain a letter or other communication from the
Company’s Senior Vice President and Chief Financial Officer or the Vice
President, Finance and Controller, or one of their successors or designees, to
the effect that such person has reviewed the determination for the Performance
Period of the Cumulative Sales and Return on Sales as well as Shareowners Return
results and ranking of the Company and that in such person’s opinion such
determinations have been made in accordance with paragraph 3.

15. Employment Rights. You shall not have any rights of continued employment
with the Company as a result of the Performance Awards, other than the payment
rights expressly contemplated herein.

16. Deferrals. You shall be permitted to defer any payment due to you under this
Agreement in accordance with the terms of the Company’s Deferred Compensation
Plan (the “DCP”), as amended from time to time, including to comply with
Section 409A. Any such deferral will only be permitted to the extent that your
election to defer payment complies with Section 409A. The Company will provide
you with the appropriate deferral election form pursuant to which you may make
your deferral election. Once you have deferred your payment into the DCP, the
deferred amounts, including your ability to make a change to that deferral and
your right to receive payment of any deferred amounts, will be subject in all
regards to the terms and conditions of the DCP and the requirements of
Section 409A.

17. Tax Withholding. Upon any payment to you of cash and/or Common Stock of the
Corporation hereunder, Federal income and other tax withholding (and state and
local income tax withholding, if applicable) may be required by the Company in
respect of taxes on income realized by you. The Company will withhold such
required amounts from your payments, unless the Company has made other
arrangements with you for you to promptly remit an amount sufficient to pay such
withholding taxes.

 

8



--------------------------------------------------------------------------------

18. Governing Law. This Agreement and the awards provided for hereunder shall be
governed by and construed in accordance with the laws of the State of Delaware.

19. Successors. (a) This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns.

(b) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

20. Administration. Consistent with Section 8 of the Plan, the Committee shall
interpret and administer the Plan, this Agreement and the Performance Awards.
The actions and determinations of the Committee on all matters relating to the
Plan, this Agreement and the Performance Awards will be final and conclusive.

21. Entire Agreement. This Agreement and the other terms applicable to
Performance Units and Performance Shares granted under the Plan embody the
entire agreement and understanding between Rockwell Collins and you with respect
to the Performance Awards, and there are no representations, promises,
covenants, agreements or understandings with respect to the Performance Awards
other than those expressly set forth in this Agreement and the Plan.
Notwithstanding anything in this Agreement to the contrary, the terms of this
Agreement shall be subject to the terms of the Plan, a copy of which may be
obtained from the office of the Secretary of the Company.

 

Sincerely yours, ROCKWELL COLLINS, INC. Gary R. Chadick Senior Vice President,
General Counsel and Secretary Rockwell Collins, Inc. 400 Collins Road NE, M/S
124-323 Cedar Rapids, IA 52498-0001

 

9